MEMORANDUM**
Kevin Green was told almost two months before trial that he would not have advisory or standby counsel. He had known for at least two months that the law library in the county jail was not satisfactory to him. He also knew for several months that he was having problems obtaining an investigator. Almost all discovery was turned over a month before trial. Given all this, Green never once considered re-asserting his right to counsel until the day of trial, right before jury selection. We are not convinced that the state court’s finding that he asserted this right only for purposes of delay was “an unreasonable determination of the facts in light of the evidence presented.” 28 U.S.C. § 2254(d)(2). We accordingly AFFIRM the district court’s denial of the writ of habeas corpus.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.